Exhibit 10.04


--------------------------------------------------------------------------------

 
CAPITAL BANK CORPORATION
DEFERRED COMPENSATION PLAN FOR OUTSIDE DIRECTORS
(As Amended and Restated Effective November 20, 2008)


ARTICLE I
DEFINITIONS


1.1           “Account” means the memorandum account for each Participant
detailing the Stock Units credited to the Participant.


1.2           “Beneficiary” means the person or persons, including estates and
trusts, entitled to receive any benefits under this Plan which become payable as
a result of a Participant’s death.


1.3           “Board” means the Corporation’s Board of Directors, unless
otherwise indicated.


1.4           “Committee” means the Compensation / Human Resources Committee of
the Board of Directors of the Corporation.


1.5           “Common Stock” means the common stock of the Corporation.


1.6           “Compensation” means each Participant’s compensation paid by the
Corporation or a Subsidiary for services as a Director, including retainer
payments and amounts paid for attendance at the Corporation’s or a Subsidiary’s
Board and Board committee meetings.


1.7           “Corporation” means Capital Bank Corporation, a North Carolina
corporation.


1.8           “Deferral Date” means January 1, 1998 and January 1 (or the first
business day thereafter if January 1 is not a business day) of each calendar
year thereafter.


1.9           “Director” means a member of the Corporation’s or a Subsidiary’s
Board of Directors.


1.10           “Disability” means any physical or mental impairment which
constitutes a “disability” as such term is used in Section 409A and defined in
Treas. Reg. § 1.409A-3(i)(4).


1.11           “Participant” means an eligible Director who participates in the
Plan pursuant to Article III.


1.12           “Plan” means this Deferred Compensation Plan for Outside
Directors.


1.13           “Section 409A” means Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and applicable regulations and other guidance
thereunder.


1.14           “Separation from Service” means a Participant’s complete
retirement or Separation from Service with the Corporation within the meaning of
Code Section 409A(a)(2)(A)(i) and applicable regulations and other guidance
thereunder.


1.15           “Stock Units” means the amounts credited to the Account of a
Participant as described in Section 3.2.


1.16           “Subsidiary” means a wholly owned subsidiary of the Corporation.
 
ARTICLE II
ELIGIBILITY


Any individual who is a member of the Corporation’s Board or a Subsidiary’s
Board of Directors and who is not also an employee of the Corporation or a
Subsidiary is eligible to participate in the Plan.

 
- 1 -

--------------------------------------------------------------------------------

 
ARTICLE III
DEFERRAL OF COMPENSATION


3.1           Deferral Election. The individuals described in Article II shall
be eligible to participate in the Plan and may do so by filing a written
deferral election with the Corporation in the form attached (or such other form
as may be adopted or approved by the Corporation from time to time). Deferral
elections shall state the amount of Compensation to be deferred and credited to
the Participant’s Account as Stock Units. Except as otherwise specifically
provided herein, an election to defer Compensation under the Plan must be made
before the beginning of the calendar year for which the Compensation is payable
and, once made, shall be irrevocable during such calendar year. In the first
year in which a Director joins the Board and becomes eligible to participate in
the Plan, the new Director may make a deferral election with respect to
Compensation to be earned subsequent to the deferral election but during the
remaining calendar year provided the deferral election is submitted to the
Corporation within thirty (30) days of the date the Director first becomes
eligible to participate in the Plan.


Any election made pursuant to this Section shall remain in effect for all
subsequent calendar years unless the Participant amends or revokes the election
by delivering a revised written deferral election to the Corporation by December
31 of the calendar year preceding the calendar year to which the revised
deferral election applies.


With respect to amounts deferred for years beginning on or after January 1,
2005, any election made pursuant to this Section may also designate a specific
date or dates for a Participant to receive a specified portion of such amount
then credited to his or her Account in the form of Stock Units. Payments of such
amounts on the specified date(s) will be subject to the payment provisions of
Article IV. No amounts deferred for years beginning prior to January 1, 2005 may
be paid on a date specified pursuant to an election described in this paragraph.


3.2           Crediting of Account.


(a)           The amount of Compensation that is deferred by a Participant under
the Plan will be credited to his or her Account in the form of a Stock Unit on
the date such Compensation would otherwise have been paid to the Participant in
cash. Each whole Stock Unit shall be deemed to be equivalent to one share of
Common Stock. The number of Stock Units to be credited to a Participant’s
Account shall be the number of whole and fractional shares of Common Stock
determined by dividing 125% of the total Compensation amount deferred to the
Participant’s Account pursuant to this Section 3.2(a) by the closing price of
the Common Stock on the last trading day immediately preceding the date the
Compensation would otherwise have been paid to the Participant.


(b)           On any date the Corporation pays a cash dividend or distribution
with respect to its outstanding shares of the Common Stock, each Participant’s
Account will be credited with additional Stock Units in an amount equal to (x)
125% of the product of (i) the total number of Stock Units then credited to the
Participant’s Account multiplied by (ii) the per share cash dividend or
distribution amount paid to Common Stockholders divided by (y) the closing price
of the Common Stock on the last trading day immediately preceding the date on
which the dividend or distribution was paid.


ARTICLE IV
PAYMENT OF BENEFITS


4.1           Right to Benefits.


(a)           Subject to the provisions of Article VI, a Participant (or his or
her Beneficiary in the case of the Participant’s death) shall be entitled to
payment of benefits hereunder upon the first to occur of the Participant’s
death, Disability, complete retirement or other Separation from Service as a
Director or, with respect to amounts deferred for years beginning on or after
January 1, 2005, the specified date(s) the Participant has elected to receive a
distribution pursuant to Section 3.1. A Participant who ceases to be a Director
but who continues his or her service as a member of an advisory board of
directors of the Corporation or a subsidiary shall not automatically be deemed
to have “retired” or separated from the Corporation for purposes of the Plan
unless such change constitutes a Separation from Service under Section 409A.


 
- 2 -

--------------------------------------------------------------------------------

 
(b)           No date specified by a Participant to receive a distribution
pursuant to Section 3.1 may be accelerated. A Participant may elect to postpone
a specified payment date provided such postponement satisfies Section 409A or
other applicable law. Under current law, any election to postpone a specified
payment date (i) may not take effect until at least 12 months after the date
such election is made, (ii) may not be for less than 5 years after the original
specified payment date and (iii) must be made no later than 12 months prior to
the first payment date originally specified.


(c)           Notwithstanding any provision of this Plan to the contrary, in
accordance with the transition guidance provided under Section 409A of the Code,
each Participant in the Plan as of January 1, 2005 shall have the right to make
a one-time irrevocable election to terminate his or her participation in the
Plan or cancel all or a portion of his or her prior deferral elections pursuant
to the Plan. In order to effect such termination or cancellation, the
Participant must file a written election with the Corporation no later than June
15, 2005. In the event of such election, all deferral amounts subject to such
termination or cancellation election will be paid out to the Participant in
accordance with this Article IV.


4.2           Payment of Stock Units. Benefits represented by Stock Units shall
be paid by the Corporation by issuing authorized and unissued shares of the
Corporation’s Common Stock equal to the total number of applicable Stock Units
in the Participant’s Account, rounded up to the next whole share. All such
distributions shall be made to the Participant on the specified date in the case
of a fixed distribution date election or as soon as administratively practicable
but in no event later than ninety (90) days following the date the Participant
became eligible to receive benefits in the case of a Participant’s Separation
from Service, death, or Disability.


4.3           Required Six-Month Delay Applicable To Certain Participants.
Notwithstanding Section 4.2 above or any other provisions of the Plan to the
contrary, in the event a Participant is a “specified employee” within the
meaning of Code Section 409A(a)(2)(B)(i) and the Participant’s benefit under
this Plan (or any portion thereof) becomes payable on account of his or her
Separation from Service, distributions shall not be made before the date which
is six (6) months following the Participant’s Separation from Service.


ARTICLE V
BENEFICIARIES


5.1           Designation of Beneficiary. A Participant may designate a
Beneficiary to receive benefits under the Plan upon the Participant’s death by
filing a written designation with the Corporation in the form attached or other
form approved by the Corporation. If more than one Beneficiary is named, the
share and precedence of each Beneficiary shall be indicated. A Participant shall
have the right to change the Beneficiary by submitting a revised written
designation to the Corporation but no such change shall be effective until such
change is received and formally acknowledged by the Corporation.


If no Beneficiary is named pursuant to this Section 5.1, the Participant’s
Beneficiary will be the Participant’s spouse, if any, or the Participant’s
estate, if the Participant has no spouse at the time of the Participant’s death.


5.2           Payment to Beneficiary. Benefits to be paid to a Beneficiary under
the Plan shall be paid as soon as administratively practicable following the
Participant’s death but in no event more than ninety (90) days following the
Participant’s death unless otherwise provided herein. Notwithstanding the
foregoing, in the event the Corporation has any doubt or a bona fide dispute or
concern exists as to the proper Beneficiary to receive payments under the Plan,
the Corporation shall have the right to withhold those payments until the matter
is finally determined to the satisfaction of the Corporation. Any payment made
by the Corporation in good faith and in accordance with this Plan shall fully
discharge the Corporation from all further obligations with respect to such
payment.


In making any payment to or for the benefit of any minor or incompetent
Beneficiary, the Board, in its sole and absolute discretion, may make a
distribution to a legal or natural guardian or other relative of a minor or a
court appointed committee of such incompetent. The Board may also, in its sole
and absolute discretion, make a payment to any adult with whom the minor or
incompetent temporarily or permanently resides. The receipt by a guardian,
committee, relative or other person shall be a complete discharge to the
Corporation and each Subsidiary. Neither the Board nor the Corporation nor any
Subsidiary shall have any responsibility to see to the proper application of any
payments so made.

 
- 3 -

--------------------------------------------------------------------------------

 
ARTICLE VI
RECAPITALIZATION; CHANGE IN CONTROL


6.1           Recapitalization or Stock Dividend. The number of Stock Units
credited to a Participant’s Account shall be proportionately adjusted for any
increase or decrease in the number of issued shares of Common Stock of the
Corporation resulting from a subdivision or consolidation of shares or the
payment of a stock dividend (but only on the Common Stock) or any other increase
or decrease in the number of such shares effected without receipt of
consideration by the Corporation.


6.2           Change in Control.
 
(a)            In the event of a “Change in Control” as such term is defined
below, all amounts deferred pursuant to this Plan will be payable in full in
accordance with Article IV above upon the consummation of such event or
transaction constituting a Change in Control.
 
(b)           For purposes of this Plan, the term “Change in Control” shall mean
any of the following:


(i)           Any “person” (as such term is used in Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934, as amended (the “Act”) acquiring
“beneficial ownership”) (as such term is used in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Corporation, the parent holding
company of Capital Bank (the “Bank”), representing more than fifty percent (50%)
of the total fair market value or total voting power of the Corporation’s then
outstanding voting securities (the “Voting Power”), but excluding for this
purpose an acquisition by the Corporation or by an employee benefit plan (or
related trust) of the Corporation.


(ii)           The shareholders of the Corporation approve a reorganization,
share exchange, merger or consolidation related to the Corporation or the Bank
following which the owners of the Voting Power of the Corporation immediately
prior to the closing of such transaction do not beneficially own, directly or
indirectly, more than fifty percent (50%) of the Voting Power of the Bank.


(iii)           A majority of the Corporation’s Board is replaced during any
12-month period by Directors whose appointment or election is not endorsed by a
majority of the members of the Corporation’s Board prior to the date of such
appointment or election.


(iv)           The shareholders of the Corporation approve a complete
liquidation or dissolution of the Corporation, or a sale or other disposition of
all or substantially all of the assets of the Corporation.


In no event, however, will a “Change in Control” include a transaction, or
series of transactions, whereby the Corporation or the Bank becomes a subsidiary
of a holding company if the shareholders of the holding company are
substantially the same as the shareholders of the Corporation prior to such
transaction or series of transactions or include any transaction which fails to
qualify as a “change in the ownership or effective control of the Corporation”
or a “change in the ownership of a substantial portion of the assets of the
Corporation” as such terms are defined in Treas. Reg. 1.409A-3(i)(5).


6.3           Administration by Board. To the extent that the adjustments relate
to Common Stock or securities of the Corporation, the adjustments described in
this Article VI shall be made by the Board, whose determination in that respect
shall be final, binding and conclusive.


ARTICLE VII
NATURE OF THE CORPORATION’S OBLIGATION


The Corporation’s obligation under this Plan shall be an unfunded and unsecured
promise to pay benefits in the form of Common Stock. The Corporation shall not
be obligated under any circumstances to fund its financial obligations under
this Plan. The Plan at all times shall be entirely unfunded both for tax
purposes and for purposes of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”). The Corporation may, however, in its sole discretion
at any time make provision for segregating assets of the Corporation for payment
of any benefits hereunder by establishing a trust to hold such assets.


 
- 4 -

--------------------------------------------------------------------------------

 
All assets which the Corporation may acquire to help cover its financial
liabilities, whether or not held in trust, are and remain general assets of the
Corporation subject to the claims of its creditors. The Corporation does not
give, and the Plan does not give, any beneficial ownership interest in any asset
of the Corporation to a Participant or his or her Beneficiary. All rights of
ownership in any assets are and remain in the Corporation.


The Corporation’s liability for payment of benefits hereunder shall be
determined only under the provisions of this Plan as it may be amended from time
to time.


ARTICLE VIII
CLAIM AND APPEAL PROCEDURES


8.1           Claims Reviewer. For purposes of handling claims with respect to
this Plan, the “Claims Reviewer” shall be the Corporation unless another person
or organizational unit is designated by the Corporation as Claims Reviewer.


8.2           Review of Claims. Benefits to be provided under the Plan will
normally be automatically paid to Participants (or Beneficiaries) pursuant to
Article IV of the Plan. If a Participant or Beneficiary believes that he or she
is entitled to Plan benefits which are not being properly paid or believes that
benefits are not being properly accrued on his or her behalf, the Participant or
Beneficiary (herein the “claimant”) may file a claim for benefits with the
Corporation in accordance with this Article VIII.


An initial claim for benefits under the Plan must be made by the Participant (or
his or her Beneficiary) in writing. Not later than 45 days after receipt of such
a claim, the Claims Reviewer will render a written decision on the claim to the
claimant, unless special circumstances require the extension of such 45-day
period. If such extension is necessary, the Claims Reviewer shall provide the
Participant or the Beneficiary with written notification of such extension
before the expiration of the initial 45-day period. Such notice shall specify
the reason or reasons for such extension and the date by which a final decision
can be expected. In no event shall such initial extension exceed a period of 30
days from the end of the initial 45-day period. If, prior to the end of the
first 30-day extension period the Claims Reviewer determines that, due to
matters beyond its control, a decision cannot be rendered within that extension
period, the period for making the determination may be extended for up to an
additional 30 days, provided that the Claims Reviewer notifies the claimant of
such extension prior to the expiration of the first 30-day extension period. If
the Claims Reviewer needs additional information from the claimant, the claimant
shall have at least 45 days to provide the specified information, and the
deadline for the Claims Reviewer to respond to the claim will be tolled until
the claimant provides the information.


In the event the Claims Reviewer denies the claim of a Participant or the
Beneficiary in whole or in part, the Claims Reviewer’s written notification
shall specify, in a manner calculated to be understood by the claimant, the
reason for the denial; a copy of the Plan or other document, guideline protocol
or similar criterion that is the basis for the denial; a description of any
additional material or information necessary for the claimant to perfect the
claim; an explanation as to why such information or material is necessary; and
an explanation of the applicable claims procedure.


Should the claim be denied in whole or in part and should the claimant be
dissatisfied with the Claims Reviewer’s disposition of the claimant’s claim, the
claimant may have a full and fair review of the claim by the Corporation upon
written request therefor submitted by the claimant or the claimant’s duly
authorized representative and received by the Corporation within 180 days after
the claimant receives written notification that the claimant’s claim has been
denied. In connection with such review, the claimant or the claimant’s duly
authorized representative shall be entitled to review pertinent documents and
submit the claimant’s views as to the issues, in writing. The Corporation shall
act to deny or accept the claim within 45 days after receipt of the claimant’s
written request for review unless special circumstances require the extension of
such 45-day period. If such extension is necessary, the Corporation shall
provide the claimant with written notification of such extension before the
expiration of such initial 45-day period. In all events, the Corporation shall
act to deny or accept the claim within 90 days of the receipt of the claimant’s
written request for review. In the event the claim involves a Disability
determination under the Plan, the review shall be conducted by a person who was
neither the individual who made the initial determination nor a subordinate of
that person. The action of the Corporation shall be in the form of a written
notice to the claimant and its contents shall include all of the requirements
for action on the original claim.

 
- 5 -

--------------------------------------------------------------------------------

 
In no event may a claimant commence legal action for benefits the claimant
believes are due the claimant until the claimant has exhausted all of the
remedies and procedures afforded the claimant by this Article VIII.


ARTICLE IX
RIGHTS TO ASSETS


9.1           Unsecured General Creditor Status. The rights of a Participant,
Beneficiary or any other person claiming through the Participant or Beneficiary
shall be solely those of an unsecured general creditor of the Corporation. Such
persons shall have the right to receive payments specified under this Plan only
from the Corporation or from any trust established in connection with the Plan
and have no right to look to any specific or special property separate from the
Corporation to satisfy a claim for benefits.


9.2           No Right to Specific Assets. A Participant, Beneficiary, or any
other person claiming through the Participant or Beneficiary shall have no
right, claim, security interests, or any beneficial ownership interest
whatsoever in any general asset that the Corporation may acquire or use to help
support its financial obligations under this Plan. Any asset used or acquired by
the Corporation in connection with the liabilities it has assumed under this
Plan shall not be deemed to be held under a funded trust for the benefit of the
Participant or his Beneficiary, and no general asset shall be considered
security for the performance of the obligations of the Corporation. Any such
asset shall remain a general unpledged and unrestricted asset of the
Corporation. Notwithstanding the above, a Participant or Beneficiary may assert
his or her rights under the Plan against a nonqualified trust established by the
Corporation in connection with the Plan, subject to the terms of such trust.


A Participant’s participation in the acquisition of any asset of the Corporation
shall not constitute a representation to the Participant, Beneficiary or any
person claiming through the Participant or Beneficiary that any of them has a
special or beneficial interest in any asset.


ARTICLE X
ADMINISTRATION


The Plan shall be administered by the Board of Directors of the Corporation or,
if designated by the Board, the Committee, which shall have the authority, duty
and power to interpret and construe the provisions of the Plan as the Board or
Committee deems appropriate including the authority to determine eligibility for
benefits under the Plan. The Board or Committee shall have the duty and
responsibility of maintaining records, making the requisite calculations and
disbursing the payments hereunder. The interpretations, determinations, and
calculations of the Board or Committee shall be final and binding on all persons
and parties concerned.


The Corporation intends that all benefits to be provided to Participants and
Beneficiaries under this Plan shall not be included in income for federal, state
or local income tax purposes until the benefits are actually paid or delivered
to such Participant or Beneficiary. Accordingly, this Plan shall be interpreted
and administered consistently with the requirements of Section 409A, as amended
from time to time, and current and future guidance provided thereunder.
Notwithstanding the foregoing, the Corporation does not represent or guarantee
to any Participant or Beneficiary that any particular federal or state income or
other tax treatment will result from the Participant’s participation in this
Plan. The Participant or Beneficiary is solely responsible for the proper tax
reporting and timely payment of any income taxes or interest for which the
Participant or Beneficiary is liable as a result of the Participant’s
participation in this Plan. To the extent permitted under Code Section 409A, the
Corporation may accelerate the time and schedule of payment of any portion of
the Participant’s benefit under the Plan in order to pay taxes due or required
in connection with such benefit when applicable.


ARTICLE XI
VOTING RIGHTS


No Participant or Beneficiary shall be deemed to receive any voting rights or
any other rights and privileges enjoyed by shareholders of the Corporation by
reason of Stock Units being credited to his Account.


 
- 6 -

--------------------------------------------------------------------------------

 
ARTICLE XII
TERMINATION, AMENDMENT, MODIFICATION OR
SUPPLEMENTATION OF THE PLAN


Subject to shareholder approval if required by applicable laws, rules and
regulations, the Board shall retain the sole and unilateral right to terminate,
amend, modify or supplement this Plan, in whole or in part, at any time, but
only with respect to future calendar years. No termination, amendment,
modification or supplement of this Plan shall (i) reduce the value of or
otherwise compromise any Participant’s accrued benefits as of the date of such
amendment or termination or (ii) accelerate the date of payment of any amount
credited to a Participant’s Account prior to the date of any such action or make
any other change which would constitute a violation of Section 409A or trigger
additional taxes pursuant to Code Section 409A(a)(1)(B). Notwithstanding the
foregoing, the Board (or Committee if applicable) shall have the power to amend
this Plan from time to time without the consent of any Participant or other
party to the extent the Board (or Committee) deems necessary or appropriate to
preserve the intended tax treatment of benefits payable hereunder.


ARTICLE XIII
RESTRICTION ON ALIENATION OF BENEFITS


No right or benefit under the Plan shall be subject to anticipation, alienation,
sale, assignment, pledge, encumbrance or charge, and any attempt to anticipate,
alienate, sell, assign, pledge, encumber or charge the same shall be void. No
right or benefit hereunder shall in any manner be liable for or subject to the
debts, contracts, liabilities, or torts of the person entitled to the benefit.
If any Participant or Beneficiary under the Plan should become bankrupt or
attempt to anticipate, alienate, sell, assign, pledge, encumber or charge any
right to a benefit under this Plan, then such right or benefit, in the
discretion of the Board, shall cease. In these circumstances, the Board may hold
or apply the benefit, or any part of it, for the benefit of the Participant or
Beneficiary, spouse, children, or other dependents of the Participant or
Beneficiary, or any of them, in such manner and in such portion as the Board may
deem proper.


ARTICLE XIV
ARBITRATION


In the event a Participant or Beneficiary disagrees with the amount of benefit
to be paid as determined by the Corporation pursuant to the procedures set out
in Article VIII and no satisfactory settlement can be reached, the claimant may
submit the dispute to binding arbitration under the rules of the American
Arbitration Association then in effect for Charlotte, North Carolina. The
decisions of the arbitrator(s) shall be binding on all parties to the
arbitration, and their heirs, successors and assigns.


ARTICLE XV
GOVERNING LAW


The Plan shall be governed by the laws of the State of North Carolina except to
the extent preempted by ERISA, Section 409A or other federal law.


ARTICLE XVI
ADOPTION AND EXECUTION


This amended and restated Plan was approved and adopted by the Board of
Directors of Capital Bank Corporation on November 20, 2008. As evidence of its
adoption of this amendment and restatement of the Plan, the Corporation has
caused this instrument to be signed by its duly authorized representatives this
20th day of November 2008.



 
CAPITAL BANK CORPORATION
               
By:  /s/ Michael R. Moore
   
Michael R. Moore
   
Chief Financial Officer
 



 
- 7 -

--------------------------------------------------------------------------------

 
[logo01bw.jpg]

 
DEFERRED COMPENSATION PLAN FOR OUTSIDE DIRECTORS
(As Amended and Restated Effective November 20, 2008)


*  *  *  *  *  *  *


DEFERRAL ELECTION FORM


Compensation Year: [_______]
         
To:
Capital Bank Corporation
         
From:
     
Director
 



Pursuant to Section 3.1 of the Capital Bank Corporation Deferred Compensation
Plan for Outside Directors (As Amended and Restated Effective November 20,
2008), I hereby elect the following (check and complete each box as applicable):



   
To defer [_______] % of my Compensation (as defined in Section 1.5 of the Plan)
for the upcoming calendar year(s). All such deferred Compensation shall be
credited to my Account in the form of Stock Units as provided in the Plan.
         
In lieu of having Compensation deferred pursuant to this election deferred under
the Plan until the earlier of my (1) Separation from Service with Capital Bank,
(2) death, or (3) Disability, I hereby elect, as an optional distribution
election, to receive the following percentage(s) of my Compensation deferred to
my Account under the Plan pursuant to this deferral election on the date(s)
specified below if earlier than my Separation from Service, death or Disability.
I acknowledge that this optional fixed date payment election cannot be
accelerated and that my ability to delay the fixed payment date in the future is
extremely limited and subject to restrictions under Section 409A.
                     
Percentage:
 
%
 
Date:
                         
Percentage
 
%
 
Date:
   



My deferral election (but not my optional fixed date distribution election)
shall remain effective up until the calendar year beginning immediately after
the date on which I notify the Corporation in writing of my revocation or other
change to this deferral election form.


This deferred election form is signed this [_______] day
of [____________________], 20____





       
Director
 



 
- 8 -

--------------------------------------------------------------------------------

 
[logo01bw.jpg]
 
DEFERRED COMPENSATION PLAN FOR OUTSIDE DIRECTORS
BENEFICIARY DESIGNATION




Name
   
Social Security No.
           
Address
                           



Upon my death, the total value of my account(s) in the Capital Bank Corporation
Deferred Compensation Plan for Outside Directors, and all other Deferred
Compensation Agreement obligations or Retirement Plan Agreement obligations
assumed by Capital Bank Corporation from merger(s), shall be paid to the
following designated beneficiary(ies):


A.  Primary Beneficiary (use second sheet, page 2, if more than one)
 
Percent
 
Name
 
Birth Date
 
Relationship
                           
Address
     
Social Security No.
                               



B.  Contingent Beneficiary (use second sheet, page 2, if more than one)
 
Percent
 
Name
 
Birth Date
 
Relationship
                           
Address
     
Social Security No.
                               



Beneficiary Designation


This designation is effective upon execution and delivery to the plan
administrator of Capital Bank Corporation. If I name more than one beneficiary
in either primary or contingent categories, the surviving beneficiaries in that
category will share equally unless otherwise indicated. I have the right to
change the beneficiary. If any information is missing, additional information
may be required prior to recording my beneficiary designation. If my primary and
contingent beneficiaries predecease me or I fail to designate beneficiaries,
amounts will be paid pursuant to the terms of Capital Bank Corporation plan
documents (the participant’s spouse, or estate if the participant has no spouse)
or applicable state law.


This designation supercedes all prior designations. Beneficiaries will share
equally if percentages are not provided, and any amounts unpaid upon death will
be divided equally. Primary and contingent beneficiaries must separately total
100.00%. The number of primary or contingent beneficiaries named is not limited.
Please use the second sheet, page 2, and attach additional sheets, if necessary.


This designation is signed this [_______] day of [____________________], 20____
 
 

       
Participant
 
Witness (cannot be Beneficiary)
 



 
- 9 -

--------------------------------------------------------------------------------

 
CAPITAL BANK CORPORATION
DEFERRED COMPENSATION PLAN FOR OUTSIDE DIRECTORS
BENEFICIARY DESIGNATION




Name
   



Additional Beneficiary Designations


A.  Primary Beneficiary (continued from page 1, if more than one)
 
Percent
 
Name
 
Birth Date
 
Relationship
                           
Address
     
Social Security No.
                               

 
Percent
 
Name
 
Birth Date
 
Relationship
                           
Address
     
Social Security No.
                               

 
Percent
 
Name
 
Birth Date
 
Relationship
                           
Address
     
Social Security No.
                               



B.  Contingent Beneficiary (continued from page 1, if more than one)
 
Percent
 
Name
 
Birth Date
 
Relationship
                           
Address
     
Social Security No.
                               



C.  Contingent Beneficiary (continued from page 1, if more than one)
 
Percent
 
Name
 
Birth Date
 
Relationship
                           
Address
     
Social Security No.
                               



 
- 10 -

--------------------------------------------------------------------------------

 